UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7635


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DERRICK JOHNSON, a/k/a Big D,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:08-cr-00155-CMC-1; 3:11-cv-02261-CMC)


Submitted:   February 16, 2012            Decided:   February 23, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derrick Johnson, Appellant Pro Se.       Stacey Denise Haynes,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Derrick Johnson seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2011)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate      of    appealability.           28     U.S.C.

§ 2253(c)(1)(B) (2006).            A certificate of appealability will not

issue     absent     “a    substantial     showing        of    the   denial     of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,      537    U.S.   322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Johnson has not made the requisite showing.                        Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with    oral   argument      because    the    facts   and     legal




                                           2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3